Citation Nr: 0735927	
Decision Date: 11/15/07    Archive Date: 11/26/07

DOCKET NO.  04-35 192	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for 
degenerative joint disease of the left hip for the period 
from August 20, 2002 to May 26, 2004.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel


INTRODUCTION

The veteran had active service from August 1973 to April 
1995, and 10 years, 3 months, and 16 days of prior active 
service.  The veteran also had prior inactive service.

This matter comes before the Board of Veterans' Appeals 
(Board) of the Department of Veterans Affairs (VA) on appeal 
from a June 2003 rating determination by the above Regional 
Office (RO).  In July 2007, the veteran testified at a Travel 
Board hearing in St. Petersburg, Florida before the 
undersigned Veterans Law Judge.  

During the appeal period, the veteran's rating for the left 
hip was increased from 10 percent to 100 percent for post-
surgical convalescence.  That rating was assigned from May 
27, 2004 to July 1, 2005.  Thereafter a 30 percent rating was 
assigned for postoperative residuals.  There is no 
disagreement with the 100 percent or 30 percent ratings.  
Therefore this appeal concerns the rating that should be in 
effect for the period prior to the surgery.

Also as originally developed for appeal, the veteran's claim 
included the additional issues of increased ratings for 
degenerative joint disease of the right and left knees; 
hiatal hernia with gastritis; benign prostatic hypertrophy 
and hearing loss.  However, the veteran indicated in an April 
2007 statement that he no longer wished to pursue those 
issues, and they were withdrawn.  Therefore, consideration is 
limited to the issue listed on the first page of the present 
decision.


FINDING OF FACT

From August 20, 2002 to May 26, 2004, the veteran's service-
connected left hip disability has been manifested by severe 
degenerative joint disease confirmed by X-ray and subjective 
complaints of pain which, at most, limits flexion to 100 
degrees and abduction to 30 degrees.



CONCLUSION OF LAW

From August 20, 2002 to May 26, 2004, the criteria for an 
evaluation in excess of 10 percent for degenerative joint 
disease of the left hip are not met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.7, 4.40, 
4.45, 4.59, 4.71a, Diagnostic Code (DC) 5252 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Pertinent Law and Regulations

Disability evaluations are determined by comparing a 
veteran's present symptomatology with the criteria set forth 
in the VA Schedule for Rating Disabilities, which is based 
upon average impairment in earning capacity.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. Part 4 (2007).  When a question 
arises as to which of two ratings applies under a particular 
diagnostic code, the higher evaluation is assigned if the 
disability more closely approximates the criteria for the 
higher rating; otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt is resolved in favor of the 
veteran.  38 C.F.R. § 4.3.  

The veteran's entire history is considered when making 
disability evaluations.  38 C.F.R. § 4.1; Schafrath v. 
Derwinski, 1 Vet. App. 589, 592 (1995).  Although a review of 
the recorded history of a disability is necessary in order to 
make an accurate evaluation, see 38 C.F.R. §§ 4.2, 4.41, the 
regulations do not give past medical reports precedence over 
current findings where such current findings are adequate and 
relevant to the rating issue.  See Francisco v. Brown, 7 Vet. 
App. 55 (1994); Powell v. West, 13 Vet. App. 31 (1999).  

Arthritis due to trauma, substantiated by X-ray findings, is 
rated as degenerative arthritis.  38 C.F.R. § 4.71a, DC 5010 
(2007).

Degenerative arthritis when established by X-ray findings 
will be rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  When the limitation of motion of the specific 
joint or joints involved is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent is for 
application for each such major joint or group of minor 
joints affected by limitation of motion to be combined, not 
added under DC 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm or satisfactory evidence of painful motion.  In the 
absence of limitation of motion, a 20 percent evaluation will 
be established where X-ray evidence of involvement of 2 or 
more major joints or 2 or more minor joint groups, with 
occasional incapacitating exacerbation; a 10 percent 
evaluation shall be established for X-ray evidence of 
involvement of 2 or more major joints or 2 or more minor 
joint groups.  Note (1) of Code 5003 states that the 20 and 
10 percent ratings based on X-ray findings will not be 
combined with ratings based on limitation of motion.  38 
C.F.R. § 4.71a, DC 5003 (2007).

There are a number of diagnostic codes that pertain to the 
individual planes of motion of the hip joint, rather than the 
hip as a whole.  Thigh motion is affected by the hip joint.  
Limitation of motion of the thigh is evaluated under DCs 5251 
(extension), 5252 (flexion), and 5253 (abduction, adduction, 
rotation).  Normal flexion of the hip is to 125 degrees, 
normal extension is to 0 degrees, and normal abduction is to 
45 degrees.  38 C.F.R. § 4.71, Plate II (2007).

Under DC 5251, limitation of thigh extension to 5 degrees is 
rated at 10 percent.  38 C.F.R. § 4.71a (2007).  There is no 
higher rating available under that code.  

Under DC 5252, limitation of flexion to 45 degrees permits 
assignment of a 10 percent rating and limitation to 30 
degrees warrants a 20 percent evaluation.  A 30 percent 
rating requires flexion to be limited to 20 degrees.  The 
maximum 40 percent rating requires flexion to be limited to 
10 degrees.  38 C.F.R. § 4.71a (2007).

Under DC 5253, limitation of thigh rotation, with the loss of 
the ability to toe out more than 15 degrees, or for 
limitation of adduction with the loss of the ability to cross 
the legs warrants a 10 percent rating.  A 20 percent 
evaluation requires limitation of abduction with motion loss 
beyond 10 degrees.  38 C.F.R. § 4.71a (2007).  

Factual Background and Analysis

As noted previously, the veteran's left hip disability has 
been evaluated as 10 percent disabling under DC 5252 prior to 
May 27, 2004.  The record during this timeframe shows the 
veteran filed a claim for increase in August 2002.  Evidence 
in support the claim includes an April 2002 medical statement 
from a private physician indicating the veteran had 
osteoarthritis and degenerative joint disease of both hips.  
The veteran had recently undergone a total right hip 
replacement in March 2002 and it was recommended that he 
consider having the other hip done in the near future.  Based 
on a review of a previous 1999 VA examination and other 
private medical records, including X-rays of both hips, the 
private physician concluded that the left hip reflected the 
same symptomatology as the right hip prior to surgery.  The 
Board notes that prior to hip replacement surgery the 
veteran's service-connected right hip was considered 40 
percent disabling.  

The only other clinical findings prior to May 27, 2004, are 
found during VA examination performed in March 2003.  The 
veteran's history was significant for hip arthritis since 
1993 and treated with Vioxx with minimal relief.  He did not 
have flare-ups, but rather constant pain with no relief.  He 
could only walk one half mile before needing to stop, using a 
bike if possible.  He could not sleep on his left side 
secondary to pain.  The veteran was employed as a state VA 
worker at a desk job and in the last 12 months had lost 10 
days secondary to his symptomatology.  He was scheduled for 
left hip replacement in the fall.  

On range of motion testing left hip flexion was 100 degrees, 
extension to 15 degrees, external rotation to 50 degrees, 
internal rotation to 20 degrees, and abduction to 30 degrees.  
There was some tenderness to the left hip laterally on 
palpation and range of motion.  He also had some weakness of 
the lower extremities and decreased sensation both medially 
and laterally on the thigh.  The examiner noted that range of 
motion was with consideration of pain, fatigue, weakness, 
lack of endurance, and incoordination, altered by repetition.  
However, it was impossible to estimate the additional range 
of motion lost during flare-ups without speculation.  X-rays 
confirmed severe degenerative joint disease of the left hip 
with marked hypertrophic changes of the joint margins, 
narrowing of the joint space and subarticular sclerosis.

The veteran underwent left hip replacement in May 2004.  In 
January 2005, he was provided a temporary total rating for a 
period of convalescence following the surgery from May 27, 
2004, to July 1, 2005.  A 30 percent rating was assigned 
thereafter.  

Considering each of the applicable codes, a higher rating 
under DC 5251 is not possible, as 10 percent represents the 
maximum rating under that code.  

Additionally, based on the preceding evidence, the criteria 
for a rating in excess of 10 percent have not been met under 
any other applicable code.  The Board acknowledges the 
private examiner who essentially concluded that prior to 
surgery the veteran's left hip symptomatology was 40 percent 
disabling.  However, the objective medical evidence during 
the timeframe in question is the most persuasive indication 
of functional loss resulting from the veteran's left hip 
disability.  The objective medical evidence establishes that 
the left hip disability is characterized largely by 
subjective pain complaints and moderate limitation of motion 
with no objective evidence of weakness, inflammatory changes, 
instability, swelling, redness, or heat.  The veteran's range 
of motion, while impaired, was not severely so.  In fact, 
based solely on objective measurements of limitation of 
motion, the veteran would warrant only a noncompensable 
evaluation.  Accordingly, the disability is properly rated 10 
percent disabling under DCs 5003-5252 on the basis of 
arthritis with painful (but less than compensably limited) 
motion.  

Moreover there is no credible evidence of flare-ups that 
result in additional limitation of motion to the extent that 
the left hip would be more than 10 percent disabling under 
the limitation-of-motion codes.  38 C.F.R. §§ 4.40, 4.45, 
4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  In this case, 
the degenerative joint disease has been productive of some 
limitation of both flexion and abduction with evidence of 
discomfort upon range of motion testing.  Despite the 
veteran's complaints of constant pain, he did not describe 
any episodes that could be construed as a flare-up.  Given 
that the veteran has limitation of flexion that substantially 
exceeds 45 degrees (necessary to warrant even a 10 percent 
rating under DC 5252), his complaints of pain do not support 
a finding of additional functional loss for a higher rating 
during the time period in question.  Likewise, abduction of 
the left thigh was limited to, at worst, 30 degrees, which 
does not approach the limitation of abduction required for a 
20 percent rating under DC 5253 (10 degrees).  Although the 
Board is required to consider the effect of the veteran's 
pain when making a rating determination, and has done so in 
this case, the Rating Schedule does not provide for a 
separate rating for pain.  Rather, it provides guidance for 
determining ratings under other diagnostic codes assessing 
musculoskeletal function.  Spurgeon v. Brown, 10 Vet. 
App. 194 (1997).  In this case, the veteran is already being 
adequately compensated for pain.  

Analogous ratings for impairment of the femur and thigh 
either are not applicable to the veteran's case or do not 
offer a higher disability rating.  The only possibilities for 
a higher disability evaluation would be under DC 5250 for 
ankylosis of the left hip, under DC 5254, for evidence of 
flail joint of the left hip, or under DC 5255 for fracture or 
malunion of either femur, none of which is present in this 
case. 

During a Travel Board hearing in July 2007, the veteran 
presented testimony concerning the onset, nature and severity 
of his left hip disability.  He essentially reiterated 
previously submitted information regarding his left hip 
symptoms prior to May 2004 and complaints made during VA and 
private examinations.  He testified that prior to his surgery 
in 2004, his left hip disability was manifested by constant 
pain and symptomatology similar to the service-connected 
right hip.  The veteran and his representative also 
challenged the adequacy of the March 2003 VA examination.  

The veteran has consistently argued that prior to his hip 
replacement on May 26, 2004 he had considerable left hip 
pain, which severely limited his activity.  However, the 
primary residual of his left hip disability was degenerative 
joint disease, rated on the basis of range of motion.  On 
that basis, a greater evaluation is not warranted.  It is not 
the Board's intent, in the discussion above concerning the 
merits of this case, to in any way trivialize the severity of 
the veteran's complaints concerning his left hip or the 
sincerity of his beliefs concerning the gravity of his 
symptoms.  Indeed, the fact that he has undergone left hip 
replacement is evidence of this.  But inasmuch as the 
objective evidence does not substantiate his subjective 
complaints, his subjective statements alone do not suffice to 
assign a higher rating.  There is no means to increase the 
rating based on the medical evidence during the timeframe in 
question.  See generally, Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).  

The Board also acknowledges that the VA examiner in March 
2003 did not have an opportunity to review the claims folder.  
However, given the dearth of pertinent clinical findings 
between August 20, 2002 and May 27, 2004 and the fact that 
the history provided by the veteran during the 2003 VA 
examination, and considered by the examiner, is consistent 
with that reflected in the record, the report of that 
examination (which reflects not only the veteran's history, 
but complaints, clinical findings and diagnosis) is 
sufficient for rating purposes.  38 C.F.R. § 4.2 (2007); 
Abernathy v. Principi, 3 Vet.App. 461 (1992).  

Therefore, a preponderance of the evidence is against the 
claim, and there is no reasonable doubt to be resolved.  
38 U.S.C.A. § 5107(b).  

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  
Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim, (2) that VA will seek to provide, 
and (3) that the claimant is expected to provide; and (4) 
must ask the claimant to provide any evidence in his 
possession that pertains to the claim, in accordance with 
38 C.F.R. § 3.159(b)(1).  The Court has held that VCAA notice 
should be provided to a claimant before the initial RO 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  However, if VCAA notice is provided after the 
initial decision, such a timing error can be cured by 
subsequent readjudication of the claim, as in a Statement of 
the Case (SOC) or Supplemental SOC (SSOC).  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as a SOC or supplemental SOC (SSOC), is 
sufficient to cure a timing defect). 

In letters dated in September 2002 and November 2004, the RO 
informed the veteran of its duty to assist him in 
substantiating his claim under the VCAA, and the effect of 
this duty upon his claim.  The letters informed him that VA 
would obtain all relevant evidence in the custody of a 
Federal department or agency, including VA, the service 
department, the Social Security Administration, and other 
pertinent agencies.  He was advised that it was his 
responsibility to send any other medical records supporting 
his claim, or to provide a properly executed release so that 
VA could request the records for him.  The veteran was also 
specifically asked to provide "any evidence in your 
possession that pertains to your claim." 

The Board finds that the contents of the above letters 
provided to the veteran complied with the requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's 
duty to notify and assist.  He was provided opportunities to 
submit additional evidence.  The Board finds that the purpose 
behind the notice requirement has been satisfied because the 
veteran has been afforded a meaningful opportunity to 
participate effectively in the processing of his claim.  In 
addition, it appears that all obtainable evidence identified 
by the veteran relative to his claim has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  It is therefore the Board's 
conclusion that the veteran has been provided with every 
opportunity to submit evidence and argument in support of his 
claim, and to respond to VA notices.  

In addition to the foregoing analysis, to whatever extent the 
recent decision of the Court in Dingess v. Nicholson, 19 Vet. 
App. 473 (2006), requires more extensive notice in claims for 
compensation, e.g., as to potential downstream issues such as 
disability rating and effective date, the Board finds no 
prejudice to the veteran in proceeding with the present 
decision.  Since the claim is being denied, any such 
questions are moot.  The veteran has had ample opportunities 
to meaningfully participate in the adjudicative claims 
process.  Any error or deficiency in this regard is harmless, 
and not prejudicial to the veteran.  

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the veteran in developing 
the facts pertinent to the issue on appeal is required to 
comply with the duties to notify and assist.  38 U.S.C.A. §§ 
5103 and 5103A; 38 C.F.R. § 3.159.


ORDER

Entitlement to an evaluation in excess of 10 percent for 
degenerative joint disease of the left hip for the period 
from August 20, 2002 to May 26, 2004 is denied.



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


